DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 21-23, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agassy et al. U.S. Patent Publication No. 2017/0231534 (hereinafter Agassy) in view of Jung et al. U.S. Patent Publication No. 2019/0340455 (hereinafter Jung).
Consider claim 1, Agassy teaches a method for correcting a fingerprint image (Figures 2a-b) using a darkfield estimate (Figures 2a-b, background image. Applicant’s disclosure mention in [0066], background image referred to as darkfield), the method comprising: determining whether an object is interacting with a fingerprint sensor ([0032], estimate a background energy without the finger being present on the platen); provided an object is not interacting with the fingerprint sensor, determining whether to capture a darkfield candidate image at the fingerprint sensor [0032], wherein the darkfield candidate image is an image absent an object interacting with the fingerprint sensor ([0032], background energy without finger); responsive to making a determination to capture the darkfield candidate image ([0032], background), capturing the darkfield candidate image at the fingerprint sensor ([0032], estimate a background energy); responsive to making a determination to model the darkfield candidate image, modeling the darkfield candidate image at the fingerprint sensor (Figure 2b, determine an acquision time delay and ultrasonic transmitter frequency (model)); updating a darkfield estimate with the darkfield candidate image (Figure 2b, compute the background estimation using the background image information), wherein the darkfield candidate image is one of a captured darkfield candidate image and modeled darkfield candidate image (Figures 2a-b, background image (darkfield candidate)), wherein the updating the darkfield estimate with the darkfield candidate image comprises: merging the darkfield candidate image with at least one previously acquired darkfield image ([0033], acquision time delay and transmitter frequency in accordance with a variation of a current temperature from a reference temperature from which an initial background estimation and an initial ultrasound transmitter frequency are determined. Thus, [0033], background estimation from initial background ; capturing a fingerprint image at the fingerprint sensor; and correcting the fingerprint image using the darkfield estimate (Figure 2a and [0032-0033], remove the background energy from the reflected acoustic energy of the finger).
Agassy does not appear to appear to specifically disclose provided an object is interacting with the fingerprint sensor, determining whether to model a candidate image at the fingerprint sensor, wherein the updating the darkfield estimate with the darkfield candidate image comprises: margining the darkfield candidate image with at least one previously acquired darkfield image of the darkfield estimate acquired and stored during a previous darkfield estimation, providing an evolution of the darkfield estimate over time.
However, in a related field of endeavor, Jung relates to processing a distortion of a fingerprint image (abstract) and further teaches provided an object is interacting with the fingerprint sensor ([0154] and figure 9, image while the user’s finger contacts the fingerprint), determining whether to model a candidate image at the fingerprint sensor ([0156] refers to convert and thus model), wherein the updating the darkfield estimate with the darkfield candidate image comprises: merging the darkfield candidate image with at least one previously acquired darkfield image of the darkfield estimate acquired and stored during a previous darkfield estimation, providing an evolution of the darkfield estimate over time ([0164], processor may store the generated making image in the memory. [0164], processor may update the pre-stored (stored during previous estimation) making image using the masking image generated in operation 930 (see also figure 9). Processor may compare non-masking pixels of the pre-stored masking image with masking pixels of the generated masking image and update some (merging) some of the nonmasking pixels of the pre-stored masking image to be masking pixels. [0165] refers to identify contaminant (see also figure 10, 1041)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to update some of the pixels of an image as taught by Jung with the benefit the processor may identify the contaminated pixel using the pre-stored masking image that has been sufficiently updated.

Consider claim 2, Agassy and Jung teach all the limitations of claim 1. In addition, Agassy teaches the determination to capture the darkfield candidate image (Figures 2a-b, background energy) is based at least in part on making a determination that a minimum amount of time has passed since a most recent darkfield candidate image capture (Figure 2b, acquisition time from an initial background estimation).

Consider claim 3, Agassy and Jung teach all the limitations of claim 1. In addition, Agassy teaches the determination to capture the darkfield candidate image (Figures 2a-b, background energy)  is based at least in part on making a determination that a temperature change since a most recent darkfield candidate image capture has exceeded a temperature threshold (Figure 2b, variation of a current temperature from a reference temperature from which an initial background estimation).

Consider claim 4, Agassy and Jung teach all the limitations of claim 1. In addition, Agassy teaches the fingerprint sensor is an ultrasonic sensor [0032], wherein the determining whether an object is interacting with the fingerprint sensor comprises: transmitting signals at ultrasonic transducers of the ultrasonic sensor; receiving reflected signals at ultrasonic transducers of the ultrasonic sensor [0026]; and provided the reflected signals are not indicative of an object interacting with the ultrasonic sensor ([0032], controller of the ultrasonic fingerprint sensor may be configured to estimate background energy received by the ultrasonic sensor array without the finger being present. Thus, the reflected signals are not indicative of an object since [0032] requires background energy without finger), determining that an object is not interacting with the ultrasonic sensor [0032].

Consider claim 6, Agassy and Jung teach all the limitations of claim 1. 
Agassy does not appear to appear to specifically disclose determining whether an object is interacting with the fingerprint sensor comprises: receiving a signal from an additional object detection sensor; and determining whether an object is interacting with the fingerprint sensor based on the signal.
However, Jung teaches determining whether an object is interacting with the fingerprint sensor comprises: receiving a signal from an additional object detection sensor ([0072], optical type sensor, capacitive-type sensor, ultrasound type sensor); and determining whether an object is interacting with the fingerprint sensor based on the signal [0154].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide an additional object detection sensor such as optical type sensor, capacitive-type sensor and ultrasound type sensor with the benefit that the optical type is a type for capturing the surface of a finger through a photodiode and acquiring a fingerprint image. The capacitive type is a type for acquiring a fingerprint image on the basis of the principle whereby a portion (ridge) of the fingerprint contacting the electrode is detected and a portion (valley) of the fingerprint that does not contact the electrode is not detected. The ultrasound type is a type for generating ultrasound waves on the basis of the piezo principle and acquiring a fingerprint image using a path difference between ultrasound waves reflected from the ridge and the valley of the fingerprint as taught by Jun in [0072].

Consider claim 7, Agassy and Jung teach all the limitations of claim 1. In addition, Agassy teaches the determination to model the darkfield candidate image is based at least in part on making a determination that a minimum amount of time has passed since a most recent modeling of a darkfield candidate image (Figure 2b, acquisition time delay from an initial background estimation).

Consider claim 8, Agassy and Jung teach all the limitations of claim 1. In addition, Agassy teaches the determination to capture the darkfield candidate image is also based at least in part on making a determination that a temperature change since a most recent modeling of a darkfield candidate image has exceeded a temperature threshold (Figure 2b, variation of a current temperature from a reference temperature from which an initial background estimation).

Consider claim 9, Agassy and Jung teach all the limitations of claim 1. In addition, Agassy teaches the modeling the darkfield candidate image at the fingerprint sensor comprises: modeling the darkfield candidate image comprising a combination of a plurality of darkfield images based at least in part on an operational condition of the fingerprint sensor ([0035], images without any object), wherein a contribution of each darkfield image of the plurality of darkfield images is dependent on the operational condition (Figure 2b, acquisition time delay and temperature variation).

Consider claim 10, Agassy and Jung teach all the limitations of claim 9. In addition, Agassy teaches the operational condition of the fingerprint sensor is a temperature of the fingerprint sensor (Figure 2b, temperature variation).

Consider claim 21, Agassy and Jung teach all the limitations of claim 1. In addition, Agassy teaches performing authentication ([0029] and [0032], fingerprint image processing) using the fingerprint image corrected using the darkfield estimate and a fingerprint template (Figure 2a, 204).

Consider claim 22, Agassy teaches an electronic device comprising: a fingerprint sensor (Figure 9b and [0102], ultrasonic sensor); a memory ([0117], memory); and a processor configured to ([0116], processors): perform void detection to determine whether an object is interacting with the fingerprint sensor ([0032], estimate a background energy without the finger being present on the platen); provided an object is not interacting with the fingerprint sensor and responsive to making a determination to capture a darkfield candidate image, capture the darkfield candidate image at the fingerprint sensor ([0032], background energy without finger), wherein the darkfield candidate image is an image absent an object interacting with the fingerprint sensor ([0032], background energy without finger); model the darkfield candidate image at the fingerprint sensor (Figure 2b, determine an acquision time delay and ultrasonic transmitter frequency (model)); and update a darkfield estimate with the darkfield candidate image (Figure 2b, compute the background estimation using the background image information), wherein the darkfield candidate image is one of a captured darkfield candidate image and a modeled darkfield candidate image (Figures 2a-b, background image (darkfield candidate)), wherein the updating the darkfield estimate with the darkfield candidate image comprises merging the darkfield candidate image with at least one previously acquired darkfield image ([0033], acquision time delay and transmitter frequency in accordance with a variation of a current temperature from a reference temperature from which an initial background estimation and an initial ultrasound transmitter frequency are determined. Thus, [0033], background estimation from initial background (previously acquired darkfield image)).
Agassy does not appear to appear to specifically disclose provided an object is interacting with the fingerprint sensor and responsive to making a determination to model the candidate image, wherein the updating the darkfield estimate with the darkfield candidate image comprises: merging the darkfield candidate image with a plurality of previously acquired darkfield image of the darkfield estimate acquired and stored during a previous darkfield estimation, providing an evolution of the darkfield estimate over time.
However, in a related field of endeavor, Jung relates to processing a distortion of a fingerprint image (abstract) and further teaches provided an object is interacting with the fingerprint sensor ([0154] and figure 9, image while the user’s finger contacts the fingerprint), and responsive to making a determination to model the candidate image ([0156] refers to convert and thus model), wherein the updating the darkfield estimate with the darkfield candidate image comprises: merging the darkfield candidate image with a plurality of previously acquired darkfield image of the darkfield estimate acquired and stored during a previous darkfield estimation, providing an evolution of the darkfield estimate over time ([0164], processor may store the generated making image in the memory. [0164], processor may update the pre-stored (stored during previous estimation) making image using the masking image generated in operation 930 (see also figure 9). Processor may compare non-masking pixels of the pre-stored masking image with masking pixels of the generated masking image and update some (merging) some of the nonmasking pixels of the pre-stored masking image to be masking pixels). [0165] refers to identify contaminant (see also figure 10, 1041)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to update some of the pixels of an image as taught by Jung with the benefit the processor may identify the contaminated pixel using the pre-stored masking image that has been sufficiently updated.

Consider claim 23, it includes the limitations of claim 1 and thus rejected by the same reasoning.

Consider claim 25, it includes the limitations of claim 21 and 1, and thus rejected by the same reasoning.

Consider claim 27, Agassy and Jung teach all the limitations of claim 1. Jung teaches updating the darkfield candidate image with the at least one previously acquired darkfield image of the darkfield estimate acquired and stored during a previous darkfield estimation in [0164].
Jung’s [0164] does not appear to teach averaging.
However, Jung teaches [0115] teaches averaging of pixel value for a common specific pixel among a plurality of pixels included in each of a plurality of successively acquired images, where “successively” implies previous images.
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to find the average of successively images in order to determine contaminants as suggested by Jung in [0111].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agassy and Jung as applied to claim 4 above, and further in view of Urushi U.S. Patent Publication No. 2015/0301653 (hereinafter Urushi).
Consider claim 5, Agassy and Jung teach all the limitations of claim 4. In addition, Agassy teaches reflected signals and ultrasonic sensor [0026] and [0032]. 
Agassy does not appear to specifically disclose comparing the signals to a void flags threshold around a moving average; and provided the signals are within the void flags threshold, determining that the signals are not indicative of an object interacting with the sensor.
However, in a related field of endeavor, Urushi determines touching state (abstract) and further teaches comparing the signals to a void flags threshold around a moving average (Figures 7-8 and [0046], threshold TH1 and moving average); and provided the signals are within the void flags threshold, determining that the signals are not indicative of an object interacting with the sensor (Figure 7, detect not touched in S120 when S106 is negative or when variation < TH1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide void flags threshold as taught by Urushi with the benefit that when the touching state is touched, the touching state of the touch panel is detected based on the output signal changing to a signal having a periodical waveform with a large amplitude. Namely, the detection section detects the touching state of the touch panel based on the change in the signal values, and the swing in the amplitude of the signal values, of the output signal as suggested by Urushi in [0045].

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Jung).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621